EXAMINER’S AMENDENT


Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Allison Baldwin on January 14, 2021.



4.	The Claims have been amended as follows:
Please cancel claim 14.

1.    (Currently amended) A process of producing 1,3-propanediol compound, [[by]] comprising:
feeding carbon dioxide to a culture of  Cyanobacterial cells; and 
subjecting the culture to light, 
wherein the cell expresses a nucleic acid molecule and expression of the nucleic acid molecule confers [[the]] an ability to convert a glycolytic intermediate into 1,3-propanediol, wherein said nucleic acid molecule is under the control of a regulatory system which responds to a change in the concentration of a nutrient in said culture, wherein the [[glycolic]] glycolytic intermediate is hydroxypropionaldehyde, wherein said nucleic acid molecule encodes an enzyme that converts glyceraldehyde-3-phosphate to 1,3-propanediol, [[and]] wherein said enzyme is glycerol dehydratase, and wherein the glycerol dehydratase has an amino acid sequence that is at least 95% identical to SEQ ID NO: 31 or is encoded by a polynucleotide sequence that is at least 95% identical to SEQ ID NO: 32.

12.    (Currently amended) [[A process according to claims 1]] The process of claim 1, wherein the [[1,3 propanediol or intermediary compound]] 1,3-propanediol compound or glycolytic intermediate is separated from the culture.

Cyanobacterial cell that expresses a nucleic acid molecule, wherein expression of the nucleic acid molecule allows the Cyanobacterial cell to convert a glycolytic intermediate into 1,3-propanediol, wherein the nucleic acid molecule is under the control of a regulatory system which responds to a change in the concentration of a nutrient when culturing said Cyanobacterial cell, wherein the  glycolytic intermediate is hydroxypropionaldehyde, wherein said nucleic acid molecule encodes an enzyme that converts glvceraldehvde-3-phosphate to 1,3-propanediol, [[and]] wherein said enzyme is a glycerol dehydratase, and wherein the glycerol dehydratase has an amino acid sequence that is at least 95% identical to SEQ ID NO: 31 or is encoded by a polynucleotide sequence that is at least 95% identical to SEQ ID NO: 32.



EXAMINER’S COMMENTS

5. 	The Restriction Requirement of record is withdrawn based on rejoinder herein of species. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion


6. 	Claims 1-2, 11-13 and 15-21 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).